Citation Nr: 0639754	
Decision Date: 12/21/06    Archive Date: 01/05/07

DOCKET NO.  94-48 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in N. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for 
residuals of a right knee injury, from January 7, 2003.

2.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
N. Little Rock, Arkansas.

The veteran appealed the Board's July 2004 decision 
concerning right knee disability and a TDIU rating.  In a 
June 2005 Joint Motion, the veteran indicated that he was 
abandoning his appeal of the Board's July 2004 decision 
addressing increased ratings for his service-connected right 
knee disability prior to January 7, 2003.  The Court vacated 
the part of the Board's decision denying an increased rating 
in excess of 40 percent for residuals of a right knee injury 
from January 7, 2003, and denying a TDIU rating.  
Accordingly, the matters of the evaluation of residuals of a 
right knee injury and of a TDIU are currently on appeal.  

In May 2006, the Board remanded these matters to the RO.  
Subsequently, in July 2006, the RO assigned postoperative 
residuals of right knee injury with limitation of extension 
and degenerative changes (previously evaluated as 
postoperative residuals right knee injury with limitation of 
motion and degenerative changes) a 30 percent rating under DC 
5010-5261, effective from June 23, 2006, and assigned 
postoperative residuals right knee injury with limitation of 
flexion and degenerative changes a 20 percent rating under DC 
5260 effective from June 23, 2006.  The RO has noted that 
combined, these ratings still do not result in more than a 40 
percent rating.  The entire rating period since January 7, 
2003 is considered to be on appeal because the highest rating 
possible has not been granted and the veteran is presumed to 
be seeking the maximum rating.  AB v. Brown, 6 Vet. App. 35 
(1993).



FINDINGS OF FACT

1.  In January 2003, the veteran extended his right leg to 30 
degrees and flexed it to 90 degrees without pain; right leg 
extension was not limited to 45 degrees, and right leg 
flexion was not limited to 45 degrees.  

2.  In June 2006, the veteran's right knee motion against 
gravity was from 20 to 90 degrees; right leg extension was 
not limited to 30 degrees, and right leg flexion was not 
limited to 15 degrees.  

3.  Ankylosis of the right knee was not present on VA 
examination in January 2003 or June 2006.

4.  The veteran has a high school education; he has about 7 
1/2 years' experience as a mail handler and in maintenance; 
he last worked in May 2002.

5.  The veteran's service connected disabilities are 
postoperative residuals right knee injury with limitation of 
motion and degenerative changes, evaluated as 30 percent 
disabling; postoperative residuals right knee injury with 
limitation of flexion and degenerative changes, evaluated as 
20 percent disabling; and medial meniscectomy, right knee, 
with effusion, evaluated as 10 percent disabling; his 
combined evaluation is 50 percent; his service-connected 
disabilities do not preclude him from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  From January 7, 2003, the criteria for a rating in excess 
of 40 percent for the veteran's residuals, right knee injury 
with limitation of motion (flexion and extension) and 
degenerative changes, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5260, 
5261 (2006).

2.  A total disability evaluation based on individual 
unemployability due to service-connected disability is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Disability of the knee and leg is evaluated under DC 5256 
through 5263.  The veteran's service-connected right knee 
disability includes post operative residuals right knee 
injury with limitation of motion and degenerative changes, 
rated 40 percent disabling from January 7, 2003 and 30 
percent disabling from June 23, 2006, using Diagnostic Codes 
5010-5261; postoperative residuals right knee injury with 
limitation of flexion and degenerative changes, rated 20 
percent disabling from June 23, 2006, using Diagnostic Code 
5260; and medial meniscectomy, right knee with effusion, 
rated 10 percent disabling from March 2, 1998, using 
Diagnostic Code 5259.  As noted above, pursuant to the motion 
granted by the Court in June 2005, the appeal from the 
Board's July 2004 decision includes only the matter of 
entitlement to a rating higher than 40 percent for residuals 
of a right knee injury from January 7, 2003.  Thus, the 
Board's decision is limited to whether a higher rating may be 
assigned for post operative residuals right knee injury with 
limitation of motion and degenerative changes.  This decision 
involves Diagnostic Codes 5256, ankylosis; 5260, limitation 
of flexion of the leg; and 5261, limitation of extension of 
the leg. 

DC 5256 provides for ratings from 30 percent to 60 percent 
for varying degrees of ankylosis of the knee.  Flexion of the 
leg is evaluated under DC 5260 at 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees. Extension of the leg is evaluated under DC 5261 at 0 
percent when limited to 5 degrees, 10 percent when limited to 
10 degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.

In this case, DCs 5010, for traumatic arthritis, and 5003, 
for degenerative arthritis, are also relevant.  Under DC 
5010, traumatic arthritis is rated as for degenerative 
arthritis under DC 5003.  Diagnostic Code 5003 provides that 
degenerative arthritis established by X-ray findings will 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved (DC 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate DCs, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003. 

A VA examination was performed on January 7, 2003.  The 
report of this examination shows that the veteran complained 
of right knee pain that was a seven or an eight on a scale of 
ten, although it sometimes approached ten, and that he had to 
stop and rest after one block.  He also complained of 
stiffness, swelling, locking, giving way, and easy fatigue.  
He complained that he had difficulty standing, bending, 
twisting or walking, and that he used a cane at all times for 
ambulation.  On examination, the right knee had extension to 
30 degrees and flexion to 90 degrees without pain, and to 110 
degrees with pain.  The veteran was able to extend to zero 
degrees when standing "without a problem."

The Board finds that based on the January 7, 2003 
examination, no higher rating is available than a single 40 
percent rating under DC 5261.  Extension was not limited to 
45 degrees at that time.  Instead, it was to 30 degrees.  
Also, flexion was not limited to 45 degrees.  Instead, it was 
to 120 degrees without pain and to 130 degrees with pain.  
Thus, the evidence does not support a separate 10 percent 
rating under DC 5260.  As the January 2003 examination showed 
no evidence of ankylosis of the right knee, a rating under DC 
5256 is not supported by the evidence.  

Moreover, the January 2003 examination indicates that 38 
C.F.R. §§ 4.40 and 4.45 should not be used to raise the 
rating.  The veteran's quad tone was normal, there was no 
crepitus with range of motion, and the report contains no 
findings as to such factors as muscle weakness or atrophy to 
support a higher rating.  In summary, while the evidence 
shows limitation of motion in the right knee and chronic 
pain, given the lack of evidence of such findings as 
significant right knee incoordination and loss of strength, 
the Board concludes that there is insufficient evidence of 
functional loss due to right knee pathology to support a 
conclusion that the loss of motion in the right knee more 
nearly approximates the criteria for a higher rating under DC 
5261 or DC 5260, even with consideration of 38 C.F.R. §§ 4.40 
and 4.45.  Nor does the limitation of function of the knee 
due to pain approximate ankylosis of such a degree as to 
support a higher rating using DC 5256.  

The Board also finds that based on the June 23, 2006 
examination, no higher rating is available than a 30 percent 
rating under DC 5261 and a 20 percent rating under DC 5260.  

The June 2006 examination indicates that the veteran does not 
have extension limited to 30 degrees necessary for a 40 
percent rating under DC 5261; and that he does not have 
flexion limited to 15 degrees necessary for a 30 percent 
rating under DC 5260, either on repetitive use or not.  
Again, he did not have ankylosis of the right knee, so a 
rating would not be assigned using DC 5256.  Additionally, 
the examination did not show the indicia of functional 
impairment nearly approximating a higher rating under any of 
these diagnostic codes.  The veteran had an antalgic gait, 
but he was able to perform active motion against gravity, 
from 20 to 90 degrees, with his right knee, and the examiner 
indicated that pain was the factor most responsible for 
additional limitation of flexion and that there was no 
additional limitation of extension on repetitive use.  The 
veteran also had crepitus but he had no grinding or patellar 
abnormality.  

No other findings such as muscle weakness or atrophy to 
support a higher rating are shown in the June 23, 2006 
examination, and the Board concludes that there is 
insufficient evidence of functional loss due to right knee 
pathology to support a conclusion that the loss of motion in 
the right knee more nearly approximates the criteria for a 40 
percent rating under DC 5261 from June 23, 2006, or for a 30 
percent rating under DC 5260, even with consideration of 38 
C.F.R. §§ 4.40 and 4.45.  There were complaints of stiffness, 
weakness, pain, and effusion, and of severe flare ups weekly, 
and the examiner noted that there was crepitus and painful 
motion, but all of these are adequately compensated under the 
ratings assigned.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim for a 
rating in excess of 40 percent from January 7, 2003 must be 
denied.

II. TDIU

The veteran argues that a TDIU is warranted because he cannot 
work due to his right knee disability.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a).

Service connection is currently in effect for the following 
conditions:  postoperative residuals right knee injury with 
limitation of motion and degenerative changes, evaluated as 
30 percent disabling; postoperative residuals right knee 
injury with limitation of flexion and degenerative changes, 
evaluated as 20 percent disabling; and medial meniscectomy, 
right knee, with effusion, evaluated as 10 percent disabling.  
The veteran's combined evaluation is 50 percent, effective 
from January 7, 2003.  Lower ratings, with a combined 
evaluation of 40 percent, were in effect before then.  Given 
the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.

With regard to the veteran's employment history, in the 
veteran's TDIU application, received in July 2002, the 
veteran reported that he had four years of high school, that 
he has about 7 1/2 years' experience as a mail handler and in 
maintenance, and that he last worked in May 2002.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the veteran is shown to have had some 
restrictions on the duties he could perform at work.  
However, the SSA's 2002 reports indicate that its decision 
finding him disabled was based, in part, on the effect of 
conditions for which service connection is not currently in 
effect.  The December 2001 general physical examination it 
considered noted diagnoses of chronic low back pain, chronic 
pain in hips and ankles; and a report SSA considered contains 
a primary diagnosis of osteoarthritis of both knees and a 
secondary diagnosis of bilateral osteoarthritis of the hips.  

Furthermore, although the SSA determined that the veteran was 
disabled as of August 2001, a September 2001 note completed 
by a VA physician states that it is "all right for the 
veteran to return to work."  Forms completed by the VA 
physician in August 2001 also show that the physician stated 
that the veteran could work eight hours per day, and that he 
had not reached maximum improvement.  In this regard, in his 
TDIU application, the veteran reported that he had worked up 
until May 2002, and the veteran's employer's letters from 
April and June 2002 do not specify the veteran's disabling 
conditions, nor do they indicate which limitations are due to 
the service-connected right knee disabilities.  

The April 2002 employer letter indicates that the veteran's 
limitations were incompatible only with the job of "building 
equipment mechanic" and that they would not accommodate him 
at that position.  Also, the June 2006 VA examination report 
contains a comment that the veteran had been working at the 
post office and was unable to continue, but that this was 
merely because he could not work on ladders.  The evidence 
indicates that his right knee disability does not prevent him 
from obtaining and retaining substantially gainful 
employment.  He had been a medical assistant in service and 
was a wastewater manager in 1992 and has education in 
industrial electric service in addition to his experience in 
maintenance and as a mail handler, according to his July 2002 
application.  

The Board finds that the evidence does not show that the 
veteran is incapable of performing the physical and mental 
acts required by employment due to his service-connected 
disabilities.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  Entitlement to TDIU is thus not established 
under 38 C.F.R. § 4.16(b).

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

III.  VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In August 2002, May 
2003, and November 2003 letters, the RO provided the 
requisite notification.  Moreover, the claimant was given the 
text of 38 C.F.R. § 3.159, concerning the respective duties, 
in the March 2003 supplemental statement of the case for the 
knee claim and in the April 2004 statement of the case for 
the TDIU claim.  The veteran did not receive all necessary 
notice prior to either claim's initial adjudication.  
However, initial adjudication of right knee claim was before 
the VCAA was enacted and so there can be no notice timing 
error for it.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Moreover, the lack of adequate pre-decision notice 
on the TDIU claim is not prejudicial.  Notice was provided 
prior to the April 2004 statement of the case on the TDIU 
claim and before the April 2004 supplemental statement of the 
case on the right knee claim.  The appellant has the right to 
content-complying notice and proper subsequent VA process, 
which he has received for both claims in this case. 

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  


The veteran was notified of effective dates for increased 
ratings and degrees of disability in June 2006.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  While this was after 
the initial adjudication, it cured any notice and assistance 
deficiencies concerning effective date and/or degree of 
disability because the veteran was given an opportunity to 
submit evidence after it and there was a subsequent 
adjudication in August 2006 at the RO. 

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records, 
private medical records, and Social Security Administration 
records, and examined the veteran.  VA has satisfied its 
assistance duties.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


ORDER

A rating higher than 40 percent for residuals of right knee 
injury, from January 7, 2003, is denied.

A TDIU rating is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


